BLANCHE, Justice
(dissenting from the denial of writs).
The defendants called only one witness as to the value of the servitude sought by United Gas and as to the potential damages caused to the subject tracts by the taking. This witness sought to assign a high value to the properties under the technique of “assemblage” by constructing a large industrial tract out of properties which were no more than rural or residential. To accept this witness’ testimony at face value would be unrealistic for the following reasons:
The proposed pipeline would cross 33 separate tracts owned by a total of 258 individuals. These tracts vary in width and length from as little as one-fourth arpent to more than 45 arpents. United Gas had obtained 27 of these 33 tracts by conventional agreement, but could not acquire the necessary rights across the six tracts involved in this litigation. Considered individually, none of the tracts could even remotely be considered for development as industrial property. Considering the magnitude of the effort it would take and the large number of individual agreements required to accomplish this “assemblage,” this testimony is simply too speculative to support a determination that the highest and best use of the properties is industrial. Under the facts of this case, the doctrine of “assemblage” is too impracticable to be applied.
For these reasons, I respectfully dissent from the failure to grant the writ.